Citation Nr: 1234155	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He received the Combat Infantry Badge and the Purple Heart.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

The Board notes that the rating decision on appeal in fact denied service connection for PTSD.  This issue has been revised to include consideration of all other applicable diagnoses of record in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The most recent VA treatment record in the claims file is dated November 30, 2008.  The Veteran's Virtual VA eFolder contains no VA medical records.  Thus, it appears likely that additional VA treatment records exist that have not been associated with the record.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the Veteran's hearing loss claim, a September 2007 VA examination report relates that the Veteran's hearing loss and tinnitus were less likely  a not caused by noise exposure experiences while in the Army.  In part, the examiner explained that a hearing evaluation completed in October 1970 showed hearing sensitivity well within normal limits for all frequencies tested for both ears.  The examiner also noted that military documentation was silent regarding tinnitus experiences.  

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

With respect to the Veteran's psychiatric claim, the Board observes that a September 2007 VA examination report notes that the Veteran clearly experienced trauma that was sufficient to precipitate PTSD.  However, the report also provides that the array of symptoms that the Veteran reported and/or experienced does not warrant the diagnosis at this time.  The report provides an Axis I diagnosis of "No diagnosis".

Subsequently dated VA treatment records do provide Axis I diagnoses.  VA outpatient treatment reports dated in May, June and July 2007 provide Axis I diagnoses of PTSD, and adjustment disorder, mixed.  A November 2008 VA outpatient treatment report provides an Axis I diagnosis of adjustment disorder: mixed anxiety/depression, and anxiety disorder: r/o PTSD.  

The Board finds that these VA psychiatric diagnoses warrant another VA examination to clarify the Veteran's Axis I diagnosis, if any, and determine whether any such diagnosis is related to the Veteran's active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records that have not already been obtained, to include all treatment records dated after November 30, 2008.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability and tinnitus that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the audiogram, clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability was caused or aggravated by the Veteran's active duty; and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current tinnitus was caused or aggravated by the Veteran's active duty.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability, to include PTSD, adjustment disorder and anxiety disorder, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability, to include PTSD, adjustment disorder and anxiety disorder, was caused or aggravated by the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


